DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment dated 07/13/2022 has been acknowledged. Claims 1, 5, 11, 19 and 22 are amended. Claims 3 & 13 are cancelled. No new claims are added. Claims 1-2,4-12,14-24  remain pending in applications.

Response to Arguments
Applicant’s argument dated 07/13/2022 has been acknowledged but are moot since a new ground of rejections are made in  current office action in view of primary reference Loo. Indicated allowability of original claims 3 & 13 are withdrawn upon discovery that Loo reads on associated claimed limitations and accordingly amended independent claims 1, 11 & 19 which incorporates subject matter of original claims 3 & 13 are also rejected. Indicated allowability of claims 10, 18 & 22 are also withdrawn upon discovery that Loo reads on the claimed limitations (see associated rejections below).
Rejections of claims 5, 15 & 12 are withdrawn upon further consideration and indicated allowable in current office action (see allowable subject matter section).
   A new 112(b) issue is discovered with respect to claims 7-9 and 19-24 and accordingly rejected under 35 USC 112(b) (see 112(b) section below) . 
Terminal disclosure filed 07/13/2022 has been acknowledged and overcome double patenting rejection as set forth in previous office action. Accordingly. Associated double patenting rejections are hereby withdrawn.
Amendment overcomes objection to claim 5 as set forth in previous office action. Accordingly objection to claim 5 is hereby withdrawn. 
Since a new ground of rejections are made, this action is made NON-FINAL. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 7, 19, and 22 recite "recess that is inwardly curved". The term "curved" has a plain and ordinary meaning of "having the shape of a curve", "curve" being defined as "a continuously
bending line, without angles" (Dictionary.com). Applicant’s disclosure, however, uses the term
"curved" to define a right-angle recess structure 171 and 174a/b (see Figure 5A, ¶ [0051]), and
there is no clear definition of the term “curved” in Applicant’s disclosure that would contradict
this plain and ordinary meaning. Thus, it is unclear and confusing what metes and bounds are set
out with the claim term "curved".
Claims 8-9 are rejected being dependent on claim 7.
Claims 20-24 rejected being dependent on claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, 10-11, 17-19 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
by Loo et al. (US 2011/0018125 A1) (hereinafter called Loo).
Regarding claim 1, Loo discloses,





 	


    PNG
    media_image1.png
    354
    715
    media_image1.png
    Greyscale

A semiconductor package structure (100, FIG. 15 as annotated above), comprising: 
2a package substrate (10, para [0004]) having a first surface (A-B) and a second surface (C-D) opposite to the first 3surface;
4at least one semiconductor die (12, para [0004]) on the first surface of the package substrate and 5surrounded by an encapsulating layer (14, para [0004]); 
6a lid structure (including 104,106 & 102 (wherein 102 comprises 66/74, para [0032])) surrounding and spaced apart from the encapsulating layer (top portion of 102 is spaced apart from 14 as seen), wherein the lid 7structure comprises a first opening (108 as marked above, Fig. 13, para [0032]) that is covered by the first surface of the 8package substrate; 
wherein the first opening of the lid structure has a rectangular or circular shape as viewed from a top-view perspective (Loo teaches in Figures 14 and 15 that the first opening 108 is between the inner 102 and outer 104 ring structures and is in the form of an annulus (¶ [0032], i.e. ring-like shape). Thus, as space 108 is between outer ring 104 and inner ring 102 in the shape of an annulus, space 108 has a circular shape, as viewed from a top-view perspective);

9a first electronic component (D1/40 as marked, para [0023]) over the first surface of the package substrate and arranged 10within the first opening of the lid structure (as seen).

Regarding claim 7, Loo discloses the semiconductor package structure of claim 1 and further disclose, further comprising 2a second electronic component (D2/40 as marked below) over the first surface (A-B) of the package substrate, wherein the 3lid structure further comprises a recess (recess N-M-L as marked) that is inwardly curved (towards direction N-M-L) from an inner sidewall (inner vertical sidewall of 104 marked as N-R) of 4the lid structure to form an eave portion (M-N-O-P) covering the second electronic component(D2/40).

Regarding claim 10, Loo discloses the semiconductor package structure of claim 1 and further discloses,
further 2comprising a cooling material between and in direct contact with the encapsulating layer 3and the lid structure (inherent air/material trapped in gap G anticipated to transmit heat away from 14 and hence may be interpreted as a cooling material, and is in direct contact with 14 and lid structure 102; see Fig. 15 below.

    PNG
    media_image2.png
    369
    639
    media_image2.png
    Greyscale

Regarding claim 11, Loo discloses, 

    PNG
    media_image3.png
    327
    619
    media_image3.png
    Greyscale

A semiconductor package structure (Fig. 15 above) comprising:
 2a package substrate (10) having a first surface (A-B) and a second surface (C-D) opposite to the first surface;
4at least one semiconductor die (12) on the first surface of the package substrate and surrounded by an encapsulating layer (14);
 6a lid structure (including 104,106, 102, 20 & 18) surrounding the encapsulating layer (as seen) and capping a top surface of the 7semiconductor die (portion 20 &18 of the lid structure capping the top surface of 12), wherein the lid structure comprises a first opening (108 as marked, Fig. 13) that is covered by the first surface (A-B) of the packaged substrate;
wherein the first opening of the lid structure has a rectangular or circular shape as viewed from a top-view perspective (Loo teaches in Figures 14 and 15 that the first opening 108 is between the inner 102 and outer 104 ring structures and is in the form of an annulus (¶ [0032], i.e. ring-like shape). Thus, as space 108 is between outer ring 104 and inner ring 102 in the shape of an annulus, space 108 has a circular shape, as viewed from a top-view perspective);
 9a first electronic component (D1/40 as marked) over the first surface of the package substrate and arranged within the first opening (108 as marked) of the lid structure.

Regarding claim 17, Loo discloses the semiconductor package structure of claim 11 and further disclose, further comprising a 2second electronic component (D2/40 as marked above) over the first surface (A-B)  of the package substrate and between an inner 3sidewall of the lid structure (inner vertical sidewall of 104 marked as N-R, see above) and the encapsulating layer (14).

Regarding claim 18, Loo discloses the semiconductor package structure of claim 11 and further discloses, further 2comprising a cooling material between and in direct contact with the encapsulating layer 3and the lid structure (inherent air/material trapped in gap G anticipated to transmit heat away from 14 and hence may be interpreted as a cooling material, and is in direct contact with 14 and lid structure 102; see Fig. 15 below).

    PNG
    media_image2.png
    369
    639
    media_image2.png
    Greyscale


Regarding claim 19, Loo discloses,

    PNG
    media_image3.png
    327
    619
    media_image3.png
    Greyscale

A semiconductor package structure (100), comprising:
  2a package substrate (10) having a first surface (A-B) and a second surface (C-D) opposite to the first surface;
4at least one semiconductor die (12) on the first surface (A-B) of the package substrate and surrounded by an encapsulation layer (14);
6a lid structure (including 104,106 & 102 (wherein 102 comprising  66/74, para [0032])) surrounding and spaced apart from the encapsulating layer (top portion of 102 is spaced apart from 14), wherein the lid 7structure comprises a first recess (J-H-I) that is inwardly curved (towards direction J-H-I) from an inner sidewall (J-K) of the lid structure to form a first eave portion (E-F-J-H); 
wherein the first recess of the lid structure has a rectangular or circular shape as viewed from a top-view perspective (Loo teaches in Figures 14 and 15 that the first opening 108 is between the inner 102 and outer 104 ring structures and is in the form of an annulus (¶ [0032], i.e. ring-like shape). Thus, as space 108 is between outer ring 104 and inner ring 102 in the shape of an annulus, space 108 has a circular shape, as viewed from a top-view perspective and so is the recess J-H-I);
9a first electronic component (D1/40 as marked) over the first surface (A-B) of the package substrate and covered by the first eve portion of the lid structure (as seen).

Regarding claim 24, Loo discloses the semiconductor package structure of claim 11 and further discloses, further 2comprising a cooling material between and in direct contact with the encapsulating layer 3and the lid structure (inherent air/material trapped in gap G anticipated to transmit heat away from 14 and hence may be interpreted as a cooling material, and is in direct contact with 14 and lid structure 102; see Fig. 15 below).


    PNG
    media_image2.png
    369
    639
    media_image2.png
    Greyscale

 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. and further in view of Hung (US 2015/0035134 A1).
Regarding claim 2, Loo discloses the semiconductor package structure of claim 1 but does not explicitly disclose, further comprises 2a plurality of conductive structures disposed on the second surface of the package 3substrate and electrically coupled to the semiconductor die through the package substrate.  
But Hung discloses, conductive structure (solder balls) 15 may be disposed on bottom surface of package substrate (package component 14)(see FIG. 5, para [0015]).


    PNG
    media_image4.png
    525
    715
    media_image4.png
    Greyscale

It would have been obvious to one in ordinary skill in art before th effective filing date of the claimed invention to modify Loo’s packaged substrate such that conductive structure (15) is disposed on bottom surface C-D of the packaged substrate (printed wire board 10, Loo Fig. 6) and connected to die 12 via the wiring layers in 10 (Fig. 6), according to teaching of Hung above, in order to electrically connect the semiconductor die 12 to external elements.

Regarding claim 12, Loo discloses the semiconductor package structure of claim 11 but does not explicitly discloses29, further comprising a plurality of conductive structures disposed on the second surface of the 3package substrate and electrically coupled to the semiconductor die through the package 4substrate.
But Hung discloses, conductive structure (solder balls) 15 may be disposed on bottom surface of package substrate (package component 14)(see FIG. 5, para [0015]).


    PNG
    media_image4.png
    525
    715
    media_image4.png
    Greyscale

It would have been obvious to one in ordinary skill in art before th effective filing date of the claimed invention to modify Loo’s packaged substrate such that conductive structure (15) is disposed on bottom surface C-D of the packaged substrate (printed wire board 10, Loo Fig. 6) and connected to die 12 via the wiring layers in 10 (Fig. 6), according to teaching of Hung above, in order to electrically connect the semiconductor die 12 to external elements.

Regarding claim 20, Loo discloses the semiconductor package structure of claim 19 but does not explicitly disclose1, further comprises 2a plurality of conductive structures disposed on the second surface of the package 3substrate and electrically coupled to the semiconductor die through the package substrate. 
But Hung discloses, conductive structure (solder balls) 15 may be disposed on bottom surface of package substrate (package component 14)(see FIG. 5, para [0015]).


    PNG
    media_image4.png
    525
    715
    media_image4.png
    Greyscale

It would have been obvious to one in ordinary skill in art before th effective filing date of the claimed invention to modify Loo’s packaged substrate such that conductive structure (15) is disposed on bottom surface C-D of the packaged substrate (printed wire board 10, Loo Fig. 6) and connected to die 12 via the wiring layers in 10 (Fig. 6), according to teaching of Hung above, in order to electrically connect the semiconductor die 12 to external elements.


Claims 4, 6, 8-9, 14, 16, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Loo et al. (US 2011/0018125 A1)
Regarding claim 4, Loo discloses the semiconductor package structure of claim 1  but does not explicitly discloses a second 2electronic component over the first surface of the package substrate and arranged within the first 3opening of the lid structure.
But Loo addionally discloses, one or more passive components 40 (for example, surface mount components) may be attached to the top surface of the organic substrate printed wire board 10 in the space 108 (see para [0034]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to attach additional second electronic  component 40  in the first opening 108, according to disclosing of Loo, in order to integrate three semiconductor components in the package structure, thereby increasing packaging density.


Regarding claim 6, Loo discloses the semiconductor package structure of claim 5 and further disclose, a second 2electronic component (D2/40 as marked) … over the first surface of the package 3substrate and the 4second electronic component …. are arranged within the second 5opening of the lid structure (as seen)
 but does not explicitly disclose, 
a third electronic component over the first surface of the package 3substrate, wherein the area of the second opening is greater than that of the first opening and  the third electronic component are arranged within the second 5opening of the lid structure.
But Loo addionally discloses, one or more passive components 40 (for example, surface mount components) may be attached to the top surface of the organic substrate printed wire board 10 in the space 108 (see para [0034]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to attach an additional electronic  component 40 (third electronic component) over  top surface A-B in the second opening 108 (such that the area of the second opening is greater than that of the first opening since it accommodates more chips than the first opening), according to disclosing of Loo, in order to integrate three semiconductor components in the package structure, thereby increasing packaging density.

 Regarding claim 8, The semiconductor package structure as claimed in claim 7, further comprising a third 2electronic component over the first surface of the package substrate, wherein the third electronic 3component is covered by the eave portion.
But Loo addionally discloses, one or more passive components 40 (for example, surface mount components) may be attached to the top surface of the organic substrate printed wire board 10 in the space 108 (see para [0034]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to attach a third components 40 over  top surface A-B in the second opening 108 such that  third electronic component is covered by the eave portion (M-N-O-P), according to disclosing of Loo, in order to integrate three semiconductor components in the package structure, thereby increasing packaging density.

Regarding claim 9, Loo discloses the semiconductor package structure of claim 7 and but does not explicitly disclose, further comprises a 2third electronic component over the first surface of the package substrate, wherein the 3third electronic component is arranged within the first opening of the lid structure.3
But Loo addionally discloses, one or more passive components 40 (for example, surface mount components) may be attached to the top surface of the organic substrate printed wire board 10 in the space 108 (see para [0034]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to attach a third components 40 over  top surface A-B in the first opening 108, according to disclosing of Loo, in order to integrate three semiconductor components in the package structure, thereby increasing packaging density.

Regarding claim 14, Loo discloses the semiconductor package structure of claim 11  but does not explicitly disclose, further comprises a 2second electronic component over the first surface of the package substrate and arranged within 3the first opening of the lid structure.
But Loo addionally discloses, one or more passive components 40 (for example, surface mount components) may be attached to the top surface of the organic substrate printed wire board 10 in the space 108 (see para [0034]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to attach another component 40 (i.e. a second electronic component)  to top surface A-B in the first opening 1083 , according to disclosing of Loo, in order to integrate three semiconductor components in the package structure, thereby increasing packaging density.


Regarding claim 16, Loo discloses the semiconductor package structure of claim 15 and further discloses, a 2second electronic component (D2/40 as marked above) and a third electronic component ( additional electronic component 40 formed in the second opening as per claim 15 rejection above) over the first surface (A-B) of the 3package substrate, and wherein the area of the second opening is greater than that of the first 4opening (two semiconductor components are arranged in the second opening 108 as per claim 15 rejection, so area of the second opening would have been different that the first opening), and the second electronic component and the third electronic component are arranged 5within the second opening of the lid structure (as per claim 15 rejection above additional electronic component 40 (i.e. third electronic component 40) formed in the second opening along with second electronic component D2/40),

Regarding claim 21, Loo discloses the semiconductor package structure of claim 19  but does not explicitly disclose, further comprising a 2second electronic component over the first surface of the package substrate and covered by the 3first eave portion of the lid structure.
But Loo addionally discloses, one or more passive components 40 (for example, surface mount components) may be attached to the top surface of the organic substrate printed wire board 10 in the space 108 (see para [0034]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to attach another component 40 to top surface A-B in the first opening 108 such that the second electronic component is covered by the 3first eave portion of the lid structure3, according to disclosing of Loo, in order to integrate three semiconductor components in the package structure, thereby increasing packaging density.


Regarding claim 23, Loo discloses the semiconductor package structure of claim 22  and further discloses, further comprises a 2second electronic component (D2/40 as marked) and a third electronic component (additional  electronic component 40 formed in the second opening 108 on right as per claim 22 rejection above) cover the first surface (A-B) of the 3package substrate, and wherein the area of the second recess is greater than that of the first 4recess (second recess N-M-L accommodating two components 40 as per claim 22 rejection above so obviously area of the second recess would have been greater than the first recess accommodating D1/40), and the second electronic component and the third electronic component are covered by 5the second eave portion (second electronic component D2/40 and the third electronic component (additional electronic component 40 (the third electronic component)  formed in the second opening as per claim 22 rejection above, therefore obviously both D2/40 & the third electronic component would have been covered by the second eave portion N-M-L).


Allowable Subject Matter
Claims 5, 15 & 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and further to overcome double patenting rejection as set forth in current office action.

With respect to claims 5, 15 & 22,  the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the lid structure 2further comprises a second opening that is covered by the first surface of the package substrate, 3wherein the second opening has an area that is different from that of the first 4opening as viewed from a top-view perspective (Claim 5) 

wherein the lid structure 2further comprises a second opening that is covered by the first surface  of the package substrate, 3wherein the second opening has an area that is different from that of the first 4opening as viewed from a top-view perspective(Claim 15).
wherein the lid structure  further comprises a second recess that is inwardly curved  from the inner sidewall of the lid 30 structure to form a second eave portion , wherein the second recess has an area that is  different from that of the first opening as viewed from a top-view perspective (claim 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                    
/SHAHED AHMED/Primary Examiner, Art Unit 2813